Case 1:20-cv-20638-RNS Document 17 Entered on FLSD Docket 05/06/2020 Page 1 of 3



                              United States District Court
                                        for the
                              Southern District of Florida
   Brandi McKay, Plaintiff,                )
                                           )
   v.                                      ) Civil Action No. 20-20638-Civ-Scola
                                           )
   Miami-Dade County, Defendant.           )
                              Order on Motion to Strike
         This matter is before the Court on the Plaintiff Brandi McKay’s motion to
  strike the Miami-Dade County’s (the “County”) Answer and Affirmative Defenses.
  For the reasons set forth below, the Court denies McKay’s motion to strike (ECF
  No. 14).
         McKay filed suit against the County, claiming that it owes her for unpaid
  wages under the Fair Labor Standards Act (“FLSA”). (See ECF No. 1.) The County
  filed its Answer and Affirmative Defenses (ECF No. 6) and later its Amended
  Answer and Affirmative Defenses (ECF No. 13) to attempt to resolve Plaintiff’s
  concerns. Nevertheless, Plaintiff’s concerns persisted, and she filed a motion to
  strike the County’s Amended Answer and Affirmative Defenses, which seeks to
  strike all of the County’s separate denials, all language other than the words
  “Admitted” or “Denied” in the amended answer, and the County’s affirmative
  defenses numbers 1-8. (ECF No. 14.)
         Affirmative defenses are not held to the same pleading standard as claims
  for relief. Ramnarine v. CP RE Holdco 2009-1, LLC, No. 12-61716, 2013 WL
  1788503, at *3 (S.D. Fla. Apr. 26, 2013) (Rosenbaum, J.) (noting the differences
  between the language of Rule 8(a) (governing claims for relief) and Rule 8(c)
  (governing affirmative defenses)). The Twombly/Iqbal jurisprudence does not
  govern affirmative defenses. Id. at 2–3. An affirmative defense is sufficient as long
  as it provides the opposing party with notice of an additional issue (not directly
  related to liability) that may be raised at trial so that the opposing party can
  litigate the new issue. Cf. Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th
  Cir. 1999). District Courts have “broad discretion in considering a motion to
  strike under Fed. R. Civ. P. 12(f).” Morrison v. Exec. Aircraft Refinishing, Inc., 434
  F. Supp. 2d 1314, 1317-18 (S.D. Fla. 2005) (Ryskamp, J.) Despite this discretion,
  “[a] motion to strike is a drastic remedy, which is disfavored by the courts and
  will be usually denied unless the allegations have no possible relation to the
  controversy and may cause prejudice to one of the parties.” JazAtlanta 519 LLC
  v. Beazley Underwriting, Ltd., 2018 WL 4743634, *1 (S.D. Fla. Oct. 2, 2018)
  (Bloom, J.) (quoting Augustus v. Bd. of Pub. Instruction of Escambia Cty., Fla, 306
Case 1:20-cv-20638-RNS Document 17 Entered on FLSD Docket 05/06/2020 Page 2 of 3



  F.2d 862, 868 (5th Cir. 1962)). McKay argues that certain portions of the
  County’s answer do not comply with Federal Rule of Procedure 8(b) and that
  several affirmative defenses should be stricken.
          First, the McKay argues that, under Federal Rule of Civil Procedure 8, the
  County may not do more than state a denial in any terms other than “denied,”
  except to admit part of the allegation and deny the rest. Therefore, according to
  the Plaintiff, all explanation following “Denied” or “Admitted” and the separately-
  stated denials must be stricken. McKay does not cite a single case to support
  this interpretation of Rule 8. The Court disagrees with Plaintiff’s argument. Aside
  from providing no caselaw to support the proposition that a Defendant may not
  use any terms aside from “admitted” and “denied” in answering the allegations,
  Rule 8(b) affirmatively requires a denial to “fairly respond to the substance of the
  allegation.” Fed. R. Civ. P. 8(b)(2). Moreover, the County has cited several
  instances where the Court did not strike explanatory, stand-alone denials even
  when mislabeled as affirmative defenses. See Bluewater Trading LLC v. Willmar
  USA, Inc., 2008 WL 4179861, at *2 (S.D. Fla. Sept. 9, 2018) (Cohn, J.) (treating
  negative averment labeled as an affirmative defense as a specific denial and
  declining to strike it); Home Mgmt. Sols., Inc. v. Prescient, Inc., 2007 WL 2412834,
  at *3 (S.D. Fla. Aug. 21, 2007) (Torres, J.) (same). Therefore, the Court declines
  to strike these portions of the County’s answer. Even if the denials are somewhat
  redundant, McKay does not allege that the County’s denials may cause her
  prejudice. See
          Second, McKay argues that several affirmative defenses should be stricken
  because they are not affirmative defenses to an FLSA violation or they are
  unsupported by sufficient facts. The Court agrees that the first five affirmative
  defenses are not proper, but it does not agree that they should be stricken. The
  first five affirmative defenses allege facts, which allege that McKay knowingly
  agreed to and contracted for an unpaid intern rather than an employee. (ECF
  No. 13 at 4.) An affirmative defense “is generally a defense that, if established
  requires judgment for the defendant even if the plaintiff can prove his case by a
  preponderance of the evidence.” Barnhart v. Am. Home Mortg. Servicing, Inc.,
  2012 WL 366930, at *3 (M.D. Fla. Feb. 3, 2012) (quoting Wright v. Southland
  Corp., 187 F.3d 1287, 1303 (11th Cir. 1999)). A defense which points out a defect
  in the plaintiff’s prima facie case is not an affirmative defense but instead are
  denials. In re Rawson Food Serv., Inc., 846 F.2d 1343, 1349 (11th Cir. 1988).
  Therefore, the County’s defenses are, in effect, denials and not affirmative
  defenses. “[W]hen a party incorrectly labels a negative averment as an affirmative
  defense rather than as a specific denial, the proper remedy is not to strike the
  claim, but rather to treat it as a specific denial.” Burns v. City of Cape Coral,
  2011 WL 2222169, *1 (M.D. Fla. June 7, 2011.) Therefore, the Court will not
Case 1:20-cv-20638-RNS Document 17 Entered on FLSD Docket 05/06/2020 Page 3 of 3



  strike Affirmative Defenses one through five. JazAtlanta 519 LLC, 2018 WL
  4743634, at *1 (“[a] motion to strike is a drastic remedy, which is disfavored by
  the courts and will be usually denied unless the allegations have no possible
  relation to the controversy and may cause prejudice to one of the parties”).
          The final three affirmative defenses are proper and should not be stricken.
  (ECF No. 13 at 4.) Despite the McKay’s argument to the contrary, these
  affirmative defenses are not bare-bones assertions that the County acted in good
  faith. Instead, affirmative defenses six, seven, and eight explain the factual basis
  for the County’s alleged good faith belief. (Id.) The Court will not strike affirmative
  defenses six, seven, or eight.
          In sum, the Court denies the Plaintiff’s motion to strike (ECF No. 14).

        Done and ordered in chambers in Miami, Florida on May 6, 2020.




                                                Robert N. Scola, Jr.
                                                United States District Judge
